      Case 8:19-cv-00302-AG-KES Document 18 Filed 04/01/19 Page 1 of 7 Page ID #:211

                                                                       F1LE~
                                                                                               r
  1     Pritish Vora
                                                              2019 APB - I PM 3~ 35
  2 27758 Santa Marg. Pkwy,#530
  3     Mission Viejo, CA 92691                               G~y~ ~f~w °,~[ ; f il?~ CALIF.
                                                                      5.~~~T j",hA
  4 949-292-8359
  5 Plaintiff in Pro Per
  6
  7
  8
  9                          UNITED STATES DISTRICT COURT

10                          CENTRAL DISTRICT OF CALIFORNIA

11                                                                                     'i ~~
12 Pritish Vora,                                    Case No.: 8:19-cv-00302~KESx~

13              Plaintiff,                          MOTION TO EXTEND TIME TO

14            vs.                                   FILE REPORT OF PARTIES'

15 EQUIFAX INFORMATION                              PLANNING MEETING (F.R.Civ.P.

16 SERVICES,LLC,et al.,                             26(f~)("UNOPPOSED")AND

17                     Defendants.                  REQUEST'TO FILE

18                                                  SEPARATELY("OPPOSED")

19
20 I'
21      COMES NOW Plaintiff, Pritish Vora ("Plaintiff'), by way of Pro Se, hereby

22      respectfully moves the Honorable Court for an extension of time to file Joint Rule

23 26(~ Report and seeks permission to file separately, for the reasons cited below.
24       This Honorable Court held an expedited scheduling conference hearing on

25      March 18, 2019(See COURT ORDER,Doc 6).

26            Plaintiff requested to have a written planning report for the docket at th

27      hearing, for which the Honorable Andrew J. Guilford granted, and scheduled

28      conference for April 8, 2019 at gam.



                            MOTION TO EXTEND TIME TO FILE RULE 26(f) REPORT
     Case 8:19-cv-00302-AG-KES Document 18 Filed 04/01/19 Page 2 of 7 Page ID #:212




 1          Plaintiff wrote to all respective counsel on record via email after the heari
 2    and suggested that Plaintiff would write the report.
 3           On March 19, 2019, co-counsel for TRANSUNION sent an email, indicati
 4 "our office can prepare a draft of the joint report to circulate for everyone'
 5    review," to which Plaintiff responded and agreed.
 6          On March 19, 2019, counsel for EQUIFAX also sent an email, indicating `
 7    would be most efficient if one of the lawyers prepares a draft report as we
 8    familiar with these documents," to which Plaintiff responded, and also agreed.
 9          The Joint Rule 26(~ Report was due on March 27, 2019, and Plaintiff
10    not receive any copy of such report from either counsel, and thus was qui
11    puzzled.
12          Plaintiff had a scheduled appointment with the Federal Pro Se Clinic
13    Thursday, March 28 to address several of his concerns, including, but not limi
14    to, the Discovery requests Plaintiff already received from EXPERIAN, and
15 filing ofthe Rule 26(~ report.
16          The Pro Se staff clarified Plaintiff's misinterpretation of the
17 (Doc 15), whereby Plaintiff was under the impression (incorrectly) when he did
18    receive any draft report from counsel, that the phrase "14 days thereafter"
19    have meant AFTER the Apri18 hearing to file the Rule 26(~ report.
20          The staff at the Pro Se Clinic indicated to Plaintiff that the whole purpose
21    the hearing was to address the report! Therefore, Plaintiff was re uired to have i
22 filed PRIOR to the next hearing. The staff also indicated that if the Parties did
23 file the report, then the Court"may impose sanctions." (Emphasis added).
24          Guided by the astuteness and wisdom of both Cassandra and Elizabeth at
25    Pro Se Clinic, Plaintiff sent an email immediately to all respective counsel
26    record to address the issue.
27          Plaintiff received a draft of the Rule 26(~ report from co-counsel
28    TRANSLTNION later that afternoon, which stated the positions of all Defendants.

                                                F

                         MOTION TO EXTEND TIME TO FILE RULE 26(f) REPORT
      Case 8:19-cv-00302-AG-KES Document 18 Filed 04/01/19 Page 3 of 7 Page ID #:213




  1            As Plaintiff began to read the report regarding the paragraphs pertaining tc
 2 specific Discovery requests, Plaintiff saw language that was overly broad, undul`
 3 burdensome, and outside the "four corners" of the CAUSES OF ACTION pursuan
 4     to the Complaint. Plaintiff also found paragraphs that would limit his Discovery.
 5             According to 26(~ Amendment[s] 1980, 1983 respectively, this subdivision
 6     indicates there has been widespread criticism of abuses of discovery.                           Thf
 7     committee suggested abuse can be best prevented by the intervention of
 8     Court[s].
 9            The purpose of Discovery is to provide a mechanism for making relevan
10     information available to litigants, "Mutual knowledge of all the relevant fa
11     gathered by both parties is essential for proper litigation." (See Hickman
12     Tam,329 U.S. 495,507(1947). (Emphasis supplied).
13            Now, Plaintiff Vora will explain why he requires more time to respond
14     the report compiled by counsel for Defendants, and why he requests to file his o~
15 Rule 26(~ report separately.
16            1.      By way of example, Defendants stated they would provide Plaint
17     with documents stored at "live, online locations." However, pursuant to FTC.go
18 "40 YEARS OF EXPERIENCE WITH THE FAIR CREDIT REPORTING ACT,
19     a publicly available report, states that a consumer may request, and a CRA m
20     disclose all items in the consumer's file, no matter how or where they
21     stored. A CRA is required to make the consumer disclosure regardless of whe
22 it designates its records as "files" or "archives" or uses any other terminology
23 the information."1 (See FTC.gov report, Page 71(3)(A)). (Emphasis added).
24            2.      By way of example, counsel for Defendant EQUIFAX inset
25     language that Defendant would seek Plaintiffs medical records, which counsel
26     NOT mention on the "meet and confer" telephone call held on March 13, 2019.
27
       1 https://www.ftc.gov/reports/40-years-experience-fair-credit-reporting-act-ftc-staff-report-
28
       summary-interpretations
                                                       3

                             MOTION TO EXTEND TIME TO FILE RULE 26(f) REPORT
     Case 8:19-cv-00302-AG-KES Document 18 Filed 04/01/19 Page 4 of 7 Page ID #:214




 1            3.      By way of example, counsel for Defendants EXPERIAN a
 2    TRANSUrIION inserted language seeking documents that far exceed the statute
 3    limitations on a FCRA claim, and far outside the scope of the "four corners" of ~
 4    CAUSES OF ACTION pursuant to Plaintiff's Complaint.
 5            Similar to counsel for EQUIFAX, Defendants' respective counsel
 6    EXPERIAN and TRANSLTNION did NOT mention any of this on the "meet
 7    confer" telephone call held on March 13, 2019.
 8            Defendants even inserted language that there had "not been any meaningfi
 9    settlement discussions," even though Plaintiff did, in fact, send each Defendant
10    .PDF of a settlement proposal. Plaintiff did not provide "a specific number" whil
11    Defendants informed Plaintiff that as a matter of "policy" the Defendants do nc
12    provide an offer with a specific number.2
13            Plaintiff also found legal defenses strategically placed within the rep
14    including irrelevant issues pertaining to "the furnisher rule" pursuant to the FCC
15    § 1681s-2(b), even though Plaintiff had already sued (and settled) with
16    furnisher(s). (See Doc 1, ¶ 184-186).
17           Plaintiff then purchased several Rule 26(~ reports from PACER, filed
18    Defendants in prior litigation, and noticed marked differences between th
19    reports, whereby a Plaintiff was represented by counsel. (Emphasis added).
20           Plaintiff sent his concerns via email to all respective counsel on
21    citing his objections, seeking clarification on some sections, and
22    revisions to the Draft report.
23           Counsel for all defendants responded, without addressing any of
24    specifics of Plaintiff's concerns, and simply implied to Plaintiff that he can wri
25    his own statements, and that it would be added accordingly to the Joint Report.
26
      2 In the spirit of cooperation, Plaintiff sent afollow-up email to defendants, indicating that he
27
      would send another settlement proposal, this time with "a specific number" after filing the Rule
28
      26(~ report.
                                                        4

                             MOTION TO EXTEND TIME TO FILE RULE 26(f) REPORT
     Case 8:19-cv-00302-AG-KES Document 18 Filed 04/01/19 Page 5 of 7 Page ID #:215




 1          Plaintiff realized he had been unwittingly playing "Three-card Monte" wi
 2    Defendants, and it became apparent to Plaintiff that there was no "meeting of t]
 3 ! minds" during the "meet and confer" telephone call.
 4          Plaintiff already informed Defendants that his Discovery will be "targeted
 5    and "limited in scope." Plaintiff requires time to properly structure his report
 6    streamline his objections to Defendants' respective positions, rather than hurriedl
 7    file something jointly that he is not comfortable with.
 8          On a side note, Plaintiff had a "call in" for jury duty on Friday, March 2
 9    after Spm, prompting a second "call in" scheduled for Tuesday, April 2 after Sprr
10 (See front and back copy of JURY SUMMONS attached herewith).
11          If required, Plaintiff is scheduled to appear at the Harbor Justice Center
12    beginning on April 3rd for 5 consecutive weekdays, and thus overlapping with thf
13    Apri18~' scheduling conference at gam.
14          WHEREFORE, based on the foregoing, and for the sake of equity anc
15 justice, Plaintiff respectfully requests the Honorable Court to allow an extra 1~
16    days oftime to Apri19, 2019 for the Parties to file the Rule 26(f~port.
17          Plaintiff also respectfully requests the Court to allow him to file his owr
18    separate Rule 26(~ report. Plaintiff seeks to file his own report to state his position
19    clearly and within the "four corners" pursuant to the CAUSES OF ACTIOT
20    mentioned in the Complaint.
21
22
23          Respectfully submitted on this day of      ~~ ~      li ~~ ~
24
25                                /~
26                       By Pritish Vora, Pro Se
27                       27758 Santa Marg. Pkwy,#530, Mission Viejo, CA 92691
28                      (949)292-8359         pvora2112(a~gmail.com

                                                5

                         MOTION TO EXTEND TIME TO FILE RULE 26(f) REPORT
     Case 8:19-cv-00302-AG-KES Document 18 Filed 04/01/19 Page 6 of 7 Page ID #:216




 1                                CERTIFICATE OF SERVICE
 2
 3          I, Pritish Vora, certify that I filed this MOTION TO REQUEST
 4    EXTENSION OF TIME to file the Rule 26(~ report with the clerk with att~
 5    e~ibit, and I shall send to the following parties on record via First Class Mail.
 6
 7 Nokes &Quinn
   Thomas Patrick Quinn Jr.(Bar No. 132268)
 8 tquinn@nokesquinn.com
 9 410 Broadway St. Suite 200
   Laguna Beach, CA 92651
10
   Tel: 949-376-3500
11 Attorneys for Defendant EQUIFAX
12
      Musick, Peeler &Garrett LLP
13    Donald E. Bradley(Bar No. 145037)
14    d.bradley@musickpeeler.com
      Kristen L. Marker(Bar No. 278596)
15    kmarker@gslwm.com
16    650 Town Center Drive, Suite 1200
      Costa Mesa, CA 92626
17
      Tel: 714-668-2400
18    Tel: 214-560-5442
19    Attorneys for Defendant TRANSUTIION

20 JONES DAY
21 Sheereen Javadizadeh (Bar No. 288141)
   sjavadizadeh@jonesday.com
22
   3161 Michelson Drive, Suite 800
23 Irvine, CA 92612
24 Tel: 949-553-7559
   Attorneys for Defendant EXPERIAN
25
                                                       ~~~
26
                                               by Pritish Vora,Pro Se
27                      27758 Santa Marg. Pkwy,#530, Mission Viejo, CA 92691
28                      Telephone: 949-292-8359      Email: pvora2112@gmail.com



                        MOTION TO EXTEND TIME TO FILE RULE 26(f) REPORT
                                                                                                                                      'V
     Case 8:19-cv-00302-AG-KES Document 18 Filed 04/01/19 Page 7 of 7 Page ID #:217




 1
 2
 3~
 4
 5
 6
 7
 8
 9
10
             L
11
12
13
      ~ 'r
14
                   ~°~          YOU HAVE BEEN SUMMt,~NED FAR JURY
15                                                                                                 SERVIGE.0 '
                 .~~          Step. 1: Respond to_this notice by completing the uestionnaire at ~~~{
                              www.occoiartsorg/ejurorwithin 10 days                 ~~~,~ 1Y~'^
16
                               S~tep 2: AFTER 5:00 P.M. on MARCH 29, 2019 call 657-622-8038 or
17                              y srt ww~,v.occou s:orgrc~ ~n to check instructions for Group 5011. You
                                are on call for 5 court days. ; B~ prepared to repot within a 1-hour notice.
                              _ If.you need a specifrc day #o re~~ort, access ejuror to reschedule to a
18               ~              Monday-Thursday at`the Genfral Justice Center in Santa Ana.
                 ti
19               N            To request a postponement, excuse, dis~aualificafion or exemption from
                 ~~           jury service;-please visit wv~nr~.occourts:org/ejuror. For general
                 M~           information, including: Fr~~'s, visit wv,~r~.occourts.org.         ~,,-~~1 .~
20
21
                 ~ xt
                    3-
                                                ORANGE'COUNTY SUPERIOR COURT
                                                       TFiarbor Justice Center
                                                                                           ~
                                                                                                .~
                                                                                                               i
                                                                                                                      4~r
                 — ~                                46.Q'l~~JamboreeRd., 2nd Floor           ~,,,.-';,~5
22                p~                                Newport Beach, CA 92660-2527                     s~-
                  ~                        (Include name & Juror ED# on all correspondence} ~t,~ ''
23               -~                          (657} 622-700Q Phone (714)647-4830 Fax
                                                      www.occaurts.orglejuror
24
                             DO NOT REPORT UNLESS WSTRUCTED TO DO SO.
25                     " —►- Please bring this postcard with you if you are asked to report ~--

26
        L
                                                                     Ilil l (1 1 ~IINfl (IIIlll l ilIl il {I l 1111111~ 0048252   J
27
28



                                MOTION TO EXTEND TIME TO FILE RULE 26(f) REPORT
